DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1, 7, 8, 13, 17 and 18 are objected to because of the following informalities:  
In regard to claims 1 and 13, on line 15 of claim 1 and line 19 of claim 13, “extending out” should be “extending through” since the brush head 3 includes both the head body 6 and the bristles 7 (see claim 3, line 1) and the delivery tube 10 does not extend “out” of elements 6 and 7 but rather terminates within bristles 7 (see Figure 6).
In regard to claims 7 and 17, on line 3, after ‘the first end”, “of the reservoir handle” should be inserted in order to clarify which “first end” is being referred (i.e., the first of the of the reservoir handle or the first end of the delivery tube, see claim 1, lines 8-9 and 13 and claim 13, lines 8-9 and 17).  Appropriate correction is required.
Further in regard to claims 7 and 17, on line 3, “the reservoir neck” should be “the handle neck” (i.e., no “reservoir neck” has been previously defined and the handle neck is 17 is positioned adjacent the first end 5 of the reservoir handle 1).
In regard to claims 8 and 18, similarly, on line 5, after “the second end”, “of the reservoir handle” should be inserted and after “first end”, “of the reservoir handle” should be inserted.



Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Watson, Chennell and Peterson et al. references are cited as being directed to the state of the art as teachings of other paint brush devices having a squeezable reservoir handle and a delivery tube for delivering paint to the bristles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW
9/15/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754